         17-03282-KMS Dkt 60 Filed 09/12/19 Entered 09/12/19 08:56:53 Page 1 of 1



   __________________________________________________________________
                                                    SO ORDERED,



                                                   Judge Katharine M. Samson
                                                   United States Bankruptcy Judge
                                                   Date Signed: September 12, 2019

                 The Order of the Court is set forth below. The docket reflects the date entered.
   __________________________________________________________________
                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                                               BANKRUPTCY CASE NO.
CLIFTON C. SMITH                                                                     17-03282 KMS

                   AGREED ORDER DENYING TRUSTEE'S MOTION TO DISMISS

    THERE CAME TO BE CONSIDERED the Trustee's Motion to Dismiss for Non-Payment (DK#47) and the
parties having reached an agreement thereto hereby submit to the Court the following:

IT IS HEREBY AGREED AND ORDERED:

   (A)    The Trustee's Motion to Dismiss is hereby denied.
   (B) A Motion to Suspend (DK#49) the current plan has been filed with the Court, which has been
       recommended for approval by the Trustee. If approved by the Court, the Debtor shall begin making full,
       regular, timely payments of the approved new plan payment due on or before August 08, 2019. Failing
       to make this payment or any full, regular, timely payment, on or before the above due date of any
       succeeding month thereafter, without first obtaining the Court's approval, the case will be dismissed, 14
       days after the Trustee's Notice of Default is sent, without further notice or hearing.
   (C) The Debtor must at all times keep the Trustee fully advised regarding the Debtor's home address and
       the name and address of the Debtor's employer.

   IT IS, THEREFORE, ORDERED that if said Motion to Suspend is denied, this Order is set aside
simultaneously with the Order Denying the Motion to Suspend.

                                              ##END OF ORDER##

SUBMITTED BY:                                        AGREED:


/s/ DAVID RAWLINGS, TRUSTEE                          /s/ RICHARD R. GRINDSTAFF
P.O. BOX 566                                             Attorney for Debtor
HATTIESBURG, MS 39403
(601) 582-5011
ecfNotices@rawlings13.net
